DETAILED ACTION
DRAWINGS
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 5, 9-17, 27-28, 33-45 are shaded screen shots and not line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31, 41-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chiapetta (US PG Pub 2004/0232639)
[Claim 30] Regarding claim 30, Chiapetta discloses a wagon assembly comprising: at least one upright wall (16a) for at least partially defining a container (12 forms a container); a handle that is repositionable between a first use position and a second use position (Chiapetta discloses storage and use positions including a lock feature with a central arm and adjacent sides) and comprising: a pair of lateral portions (Chiapetta discloses storage and use positions including a lock feature with a central arm and adjacent sides); a central portion extending between the pair of lateral portions (Chiapetta discloses storage and use positions including a lock feature with a central arm and adjacent side portions); wherein the handle is movable about a pair of pivot points (Each side portion creates a pivot point) and repositionable between the first use position and the second use position by pivoting the handle about the pair of pivot point (Each side portion creates a pivot point which enables the handle to rotate thereabout); and at least one lock mechanism that locks the handle in the first use position (62 forms a lock and it would have been obvious to one of ordinary skill in the art at the time of the invention of Chiapetta to provide a lock mechanism where it is intended for the handle to remain upright without interference from tipping).
[Claim 31] Regarding claim 31 Chiapetta discloses the wagon assembly of claim 30, further comprising a peripheral frame, and wherein the handle is connected to the peripheral frame (The container is a molded frame that supports the handle).
 [Claim 41] Regarding claim 41 Chiapetta discloses the wagon assembly of claim 30, wherein the handle extends at least partially beyond a first end of the container when in the first use position, and wherein the handle extends at least partially beyond a second end of the container opposite the first end when in the second use position (The handle of Chiapetta can be modified as desired by one of ordinary skill in the art to extend beyond the wagon ends in order to increase utility and improve ergonomics for the parent pulling the wagon).
[Claim 42] Regarding claim 42 Chiapetta discloses the he wagon assembly of claim 30, wherein the container has a first end and a second end, and wherein the pair of pivot points are positioned proximate to the second end of the container (The handle of Chiapetta can be mounted on any surface of a wagon and is exemplary).
 [Claim 43] Regarding claim 43 Chiapetta discloses the wagon assembly of claim 30, wherein the handle is generally U-shaped (Chiapetta discloses the handle having a conventional U shape for grasping).
[Claim 44] Regarding claim 44 Chiapetta discloses the wagon assembly of claim 30, wherein the handle further comprises a storage position (Chiapetta discloses a use lock position and a storage position in fig 6).
[Claim 45] Regarding claim 45 Chiapetta discloses the wagon assembly of claim 30, wherein, the handle moves between the first use position and the second use position 
[Claim 47] Regarding claim 47 Chiapetta discloses the wagon assembly of claim 30, wherein the first use position is configured for pushing the wagon assembly (When locked, Chiapetta is capable of pushing and pulling).
Allowable Subject Matter
1.     Claims 32-40, 46-47, 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.5-6, 8-17, 19-21, 23, 25-29, 48-49 and 51 are allowable. 
1.	Chiapetta and the prior art of record fail to disclose  a wagon assembly comprising: a peripheral frame; at least one seating surface; first and second substantially parallel end walls and first and second substantially parallel side walls collectively, with the at least one seating surface, defining a container portion; a handle having first and second generally parallel lateral portions and a central portion extending between the first and second generally parallel lateral portions, wherein the first and second generally lateral portions and the central portion together define a generally U-shape of the handle; wherein the first and second generally parallel lateral portions are connected to the peripheral frame at first and second pivot points; wherein the handle is repositionable between a first use position and a second use position by pivoting the handle about the first and second pivot points; wherein at least a portion of the handle extends beyond the first end wall when in the first use position, and at least a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618